FILED
                             NOT FOR PUBLICATION                            MAR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



QIANG CHEN,                                      No. 08-70916

               Petitioner,                       Agency No. A098-462-401

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Qiang Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Li v. Holder, 559 F.3d 1096, 1102 (9th Cir. 2009), and we deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based upon the omission from his asylum application and declaration of the tip

Chen received that the police were investigating his family, see Li v. Ashcroft, 378

F.3d 959, 962-64 (9th Cir. 2004) (omissions and inconsistencies that go to the

heart of the petitioner’s claim support an adverse credibility finding), and his

failure to provide reasonable explanations for the omission, see Rivera v. Mukasey,

508 F.3d 1271, 1275 (9th Cir. 2007). Substantial evidence also supports the

agency’s adverse credibility determination based on Chen’s vague testimony

regarding his Christian practices in the United States. See Mejia-Paiz v. INS, 111

F.3d 720, 724 (9th Cir. 1997) (vague testimony regarding religious affiliation

supported adverse credibility determination). In the absence of credible testimony,

Chen’s claims for asylum and withholding of removal based on his membership in

an underground Christian church fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Substantial evidence supports the BIA’s determination that Chen failed to

establish that the Chinese government “forced” his fiancee to have an abortion. Cf.

Ding v. Ashcroft, 387 F.3d 1131, 1139 (9th Cir. 2004). Accordingly, Chen’s


                                           2                                       08-70916
claims for asylum and withholding of removal under 8 U.S.C. § 1101(a)(42)(B)

fail.

        PETITION FOR REVIEW DENIED.




                                       3                                 08-70916